Citation Nr: 1213928	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  04-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right ankle surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, denying the claim on appeal.  This claim was previously remanded by the Board in December 2006 and subsequently denied by the Board in September 2009.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a July 2010 Order of the Court remanded the claim back to the Board for readjudication.  The Veteran's claim was again remanded by the Board in November 2010 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2006.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

The Veteran's residuals of right ankle surgery was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA when it performed surgeries in February 2000 and April 2000, and, it is not due to an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The requirements for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a right ankle surgery have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

In the present case, the Veteran was not provided with the necessary notice prior to the initial adjudication of his claim.  However, the Veteran was subsequently provided with notice in May 2004 and December 2006 that informed him of how to establish his claim of entitlement to compensation under 38 U.S.C.A. § 1151.  Even though the Veteran was not provided with this notice until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in March 2008, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records and Social Security Administration (SSA) records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its November 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained copies of the Veteran's informed consent forms and incorporated them into the claims file.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Finally, the Veteran has been afforded a hearing before a Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488.

While during the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to substantiate the Veteran's claim, the Veteran demonstrated actual knowledge of this information.  The Veteran provided testimony pertinent to his claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Additionally, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2010), nor have they identified any prejudice in the conduct of the Board hearing.  The Veteran is not shown to be prejudiced on this basis.  Bryant, 23 Vet. App. 488.  No additional action in this regard is needed.

Relevant Laws and Regulations

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.  


Facts and Analysis

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability acquired as a result of VA treatment.  Specifically, the Veteran is seeking compensation for current right ankle symptomatology following surgery in February 2000 and April 2000.  However, as outlined below, the preponderance of the evidence of record demonstrates that VA personnel did not act with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault when performing the Veteran's right ankle surgery, nor were his complications an event not reasonably foreseeable.  As such, compensation under 38 U.S.C.A. § 1151 is not warranted.  

VA treatment records reveal that in February 2000, the Veteran was seen in the emergency room with a fractured right ankle.  X-rays revealed an avulsion fracture at the medial malleolus of the right ankle with displacement.  There was also an oblique fracture of the distal fibula with a four millimeter (mm) gap.  It was noted that an open reduction internal fixation (ORIF) would be required.  

The record reflects that the Veteran signed a document entitled "Request for Administration of Anesthesia and for Performance of Operations and Other Procedures" in February 2000, prior to his operation.  It was noted that an open reduction internal fixation was to be performed.  The document specifically lists bleeding, pain, swelling, infection and adverse reaction as possible risks and complications that were discussed in language understandable to the Veteran.  

The Veteran underwent plate fixation of the right ankle several days later.  The Veteran continued to be seen for follow-up treatment, and according to an April 2000 X-ray, the right medial malleolus screw appeared to be located in the upper medial aspect of the joint space.  It was noted that a decision to remove the screw was made due to the fact that the screw was possibly in the upper joint space.  The record contains another informed consent form signed by the Veteran in April 2000.  It was noted that removal of a screw fixation in the right ankle was to be performed.  Possible risks and complications of bleeding, pain, infection and adverse reaction were again explained to the Veteran.  The Veteran's right ankle screw was subsequently removed one week later, and a follow-up treatment record from the following week notes that the Veteran was doing well.  

An additional X-ray of the right ankle was taken in July 2000.  The X-ray was essentially unchanged from the April 2000 X-ray taken following the removal of the Veteran's right ankle screw.  It was noted that a medial malleolar fracture was again seen and unchanged.  The right ankle mortis was intact with no additional new fractures.  

In April 2001, the Veteran was still suffering from pain in the right ankle with deep blue coloration.  The Veteran was noted to be status post right ankle fracture with possible loose body/non-union.  However, according to a July 2001 treatment record, a computed tomography (CT) scan confirmed no loose body or non-union.  This notation is contradicted by subsequent follow-up records.  A September 2001 surgery outpatient note indicates that the Veteran was status post right ankle fracture for the past one and a half years.  X-rays and a CT scan revealed questionable healing of the medial malleolus.  A December 2001 record notes a diagnosis of status post ORIF of the "left" ankle with nonunion of the medial malleolus.  It can be presumed based on the remaining evidence of record that the use of the term "left" instead of "right" was in error.  

Subsequent records reflect that the Veteran continued to suffer from symptomatology of the right ankle.  VA outpatient treatment records reflect that the Veteran has been told to wear special shoes and a brace to increase his stability and help with his edema.  SSA records also reflect that the Veteran suffered from a non-united fracture of the right ankle.  A June 2003 record noted nonunion of the medial malleolus with occasional pain in the right ankle with swelling on weight bearing.  The Veteran also testified in his September 2006 hearing that he could only stand or walk on his right ankle for 10 to 15 minutes at a time.  The Veteran also reported numbness, pain, sensitivity and an inability to work in his previous position as a tile setter.  

Finally, the Veteran was afforded a VA examination in March 2008.  The Veteran reported that after his surgery of February 2000, he developed pain in the medial malleolus of the right ankle.  Subsequently, as supported by the evidence of record, the surgeon had to take out the previously installed screw.  The examiner diagnosed the Veteran as status post bimalleolar right ankle fracture post ORIF in February 2000 with residual pain and restriction of movements.  This was confirmed upon X-ray imaging.  The examiner concluded that it was at least as likely as not that no additional disability beyond natural progress of disease resulted from care furnished by VA.  The examiner explained that it is not unexpected for a patient to have cold intolerance, limitation of movements or some pain following a healed fracture.  The examiner further opined that it was at least as likely as not that no additional disability resulted as a result of lack of proper skill or error in judgment or carelessness or similar instance of fault in furnishing medical care on VA's part.  The examiner was of the opinion that VA treated the Veteran properly and that the removal of the screw from the medial malleolus was necessitated by his symptoms of pain.  The examiner explained that if the Veteran did not undergo the open reduction, the outcome would have been much worse with the Veteran developing severe osteoarthritis in the right ankle.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for right ankle symptomatology, post-surgery in February 2000 and April 2000.  According to the March 2008 VA examination, the Veteran was treated properly and an open reduction was necessary to limit the overall damage to the right ankle.  The examiner also explained that the current symptomatology reported by the Veteran is a known risk factor following a healed fracture.  This conclusion is further supported by the informed consent forms signed by the Veteran prior to his surgeries, noting that pain and adverse reactions were certainly possible following these surgeries.  Finally, the examiner concluded that the Veteran was treated properly and that no additional disability beyond the natural progress of the injury manifested as a result of VA treatment, and, that no additional disability resulted as a result of lack of proper skill, error in judgment, or carelessness or similar instance of fault in furnishing medical care on VA's part.  As such, the preponderance of the evidence of record demonstrates that compensation under 38 U.S.C.A. § 1151 is not warranted.  

The Board recognizes that the March 2008 VA examiner opined that it was at least as likely as not that no additional disability resulted as a result of fault on VA's part.  A liberal reading of this opinion could lead the reader to the conclusion that the examiner was suggesting that it was also at least as likely as not that additional disability did result from fault on VA's part.  However, when the remainder of the VA examiner's opinion and rationale is reviewed, it is clear that this was not the intent of the March 2008 VA examiner.  The examiner went on to say that the Veteran's symptomatology was not unexpected following such an operation and that VA treated the Veteran properly.  The examiner also noted that the open reduction was necessitated by the Veteran's symptomatology and that failure to have performed this operation would currently leave the Veteran in a much worse situation.  Therefore, it is clear that the examiner concluded that VA did not act with carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault, since he specifically found that the VA surgeon treated the Veteran properly.  Because of this further clarification by the examiner, the Veteran was not prejudiced and an additional remand for clarification of the original opinion is not necessary.

The Board notes that the Veteran testified in September 2006 that the VA surgeon who performed his right ankle operation would not discuss residuals that may arise as a result of surgery.  However, the Board does not find this assertion to be credible.  The record contains two separate informed consent forms signed by the Veteran prior to his surgeries in which possible complications such as pain and adverse reactions were clearly noted.  Under 38 C.F.R. § 17.32(c), informed consent is proper when freely given by the Veteran following a careful explanation by the practitioner of the proposed diagnostic or therapeutic procedure or course of treatment.  The informed consent forms reflect that the practitioner discussed the proposed treatment with the Veteran, and that the practitioner also explained, in language understandable to the Veteran, the nature of the proposed procedure, the expected benefits, and the reasonably expected risks, complications or side-effects.  See id.  Therefore, the record reflects that the risks and possible complications were explained to the Veteran and that he freely gave his informed consent prior to the surgical procedures.  

Finally, the Board recognizes that the Veteran believes his right ankle surgeries were done incorrectly.  The Veteran has repeatedly asserted that if his surgery of February 2000 had been performed properly in the first place, he would not have required the subsequent removal of the screw and he would not have current symptomatology associated with the right ankle.  Initially, the Board notes that the Veteran is offering a complex medical opinion, suggesting that his original fracture could have been completely healed with no residuals following an ORIF procedure.  The record does not reflect that the Veteran is competent to offer such a complex medical conclusion.  The Veteran does not have the medical expertise required to render a probative and persuasive complex etiological opinion. 

In addition to not being competent to furnish such a medical opinion, the evidence of record contradicts the conclusions reached by the Veteran.  The informed consent forms clearly note that these operations had the risk of resulting in pain or adverse reaction.  This demonstrates that the surgeries performed on the Veteran were not guaranteed to result in a symptom-free right ankle.  Furthermore, the VA examiner of record specifically noted that this was the right operation to perform and that VA treated the Veteran properly when performing these examinations.  Therefore, the evidence of record does not support the Veteran's conclusion that an ORIF operation, if performed without carelessness, negligence, lack of proper skill, error in judgment or other similar instance of fault, would definitively result in a symptom free right ankle.  

In summary, while the Board is extremely sympathetic to the Veteran's situation, the preponderance of the evidence of record demonstrates that VA surgeons were not negligent, careless, lacking proper skill, or erring in judgment when performing operations of the right ankle.  The March 2008 VA examiner stressed that this was the proper course of treatment in this case, and that if surgery had not been performed, the Veteran's symptomatology would be worse.  In addition, the March 2008 VA examination report and the informed consent forms signed by the Veteran demonstrate that the Veteran's current residual symptomatology is a well-known complication.  Finally, the record reflects that informed consent was obtained prior to surgery in this case that satisfied the requirements of 38 C.F.R. § 17.32.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right ankle disorder, due to surgery performed by VA following a right ankle fracture, must be denied.


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for a right ankle disorder, due to surgery performed by VA following a right ankle fracture, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


